Filed Pursuant to Rule 424b4 Registration No. 333-195109 PROSPECTUS GasLog Partners LP 8,400,000 Common UnitsRepresenting Limited Partner Interests$21.00 per common unit This is the initial public offering of our common units. We have granted the underwriters an option to purchase up to 1,260,000 additional common units. Certain significant investors in GasLog Ltd., including members of the Radziwill family, the Onassis Foundation and members of the Livanos family, will purchase an aggregate of approximately 2.94 million common units in the offering at the public offering price. In addition, at our request, the underwriters have reserved up to 5% of the common units offered hereby for sale in the offering at the public offering price to officers, directors and employees and related persons, as described herein. The number of common units available for sale to the general public will be reduced to the extent of these sales. The common units have been approved for listing on the New York Stock Exchange, subject to official notice of issuance, under the symbol GLOP. We are an emerging growth company, and we are eligible for reduced reporting requirements. See SummaryImplications of Being an Emerging Growth Company. Investing in our common units involves risks. See Risk Factors beginning on page 27. These risks include the following:  We may not have sufficient cash from operations following the establishment of cash reserves and payment of fees and expenses to enable us to pay the minimum quarterly distribution on our common units and subordinated units.  We will be required to make substantial capital expenditures to maintain and expand our fleet, which will reduce cash available for distribution.  Our ability to acquire additional LNG carriers from GasLog or third parties will depend upon our ability to raise additional equity and debt financing to fund all or a portion of the acquisition costs of these vessels and may be dependent on the consent of existing lenders to GasLog.  Our debt levels may limit our flexibility in obtaining additional financing, pursuing other business opportunities and paying distributions to unitholders.  We depend on GasLog Ltd. and certain of its subsidiaries to assist us in operating and expanding our business and competing in our markets.  Our future performance depends on continued growth in LNG production and an increase in demand for LNG and LNG shipping; LNG trade declined by 1.6% in 2012 and is estimated to have improved marginally by only 0.5% in 2013, and we cannot guarantee that LNG trade will not decline in the future.  Unitholders have limited voting rights, and our partnership agreement restricts the voting rights of unitholders owning more than 4.9% of our common units.  Upon completion of this offering, GasLog and our general partner will own a 58.10% interest in us and will have conflicts of interest and limited fiduciary and contractual duties to us and our common unitholders, which may permit them to favor their own interests to your detriment.  Even if public unitholders are dissatisfied, they cannot initially remove our general partner without GasLog Ltd.s consent.  You will experience immediate and substantial dilution of $7.72 per common unit.  We will initially derive all of our revenues from a single customer.  Our general partner has a limited call right that may require you to sell your common units at an undesirable time or price.  U.S. tax authorities could treat us as a passive foreign investment company under certain circumstances, which would have adverse U.S. federal income tax consequences to U.S. unitholders. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Per CommonUnit Total Public Offering Price $ 21.00 $ 176,400,000 Underwriting Discount $ 1.26 $ 10,584,000 Proceeds, before expenses, to GasLog Partners LP $ 19.74 $ 165,816,000 (1) Excludes an aggregate structuring fee of 0.75% of the offering proceeds before discounts and expenses payable to Citigroup Global Markets Inc. and Evercore Group L.L.C. We will also pay up to $25,000 of reasonable fees and expenses of counsel related to the review by the Financial Industry Regulatory Authority, Inc. of the terms of sale of the common units offered hereby. See Underwriting (Conflicts of Interest). Excludes offering expenses payable by us as described in Expenses Related to This Offering. The underwriters expect to deliver the common units to purchasers on or about, May 12, 2014 through the book-entry facilities of The Depository Trust Company. Citigroup Credit Suisse Wells Fargo Securities Barclays Evercore UBS Investment Bank Deutsche Bank Securities DNB Markets May 6, 2014 We are responsible for the information contained in this prospectus and in any free writing prospectus we prepare or authorize. We have not authorized anyone to provide you with different information, and we take no responsibility for any other information others may give you. We are not, and the underwriters are not, making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. You should not assume that the information contained in this prospectus is accurate as of any date other than the date of this prospectus. TABLE OF CONTENTS SUMMARY 1 GasLog Partners LP 1 Our Relationship with GasLog Ltd. 4 Business Opportunities 5 Competitive Strengths 6 Business Strategies 7 Risk Factors 8 Implications of Being an Emerging Growth Company 9 Formation Transactions 9 Simplified Organizational and Ownership Structure After this Offering 11 Our Management 13 Principal Executive Offices and Internet Address; SEC Filing Requirements 13 Summary of Conflicts of Interest and Fiduciary Duties 13 The Offering 16 Summary Financial and Operating Data 23 RISK FACTORS 27 Risks Inherent in Our Business 27 Risks Inherent in an Investment in Us 50 Tax Risks 61 FORWARD-LOOKING STATEMENTS 64 USE OF PROCEEDS 67 CASH AND CAPITALIZATION 68 DILUTION 71 OUR CASH DISTRIBUTION POLICY AND RESTRICTIONS ON DISTRIBUTIONS 73 General 73 Forecasted Results of Operations for the Twelve Months Ending March 31, 2015 75 Forecast Assumptions and Considerations 77 Forecasted Cash Available for Distribution 81 HOW WE MAKE CASH DISTRIBUTIONS 84 Distributions of Available Cash 84 Operating Surplus and Capital Surplus 85 Subordination Period 88 Distributions of Available Cash From Operating Surplus During the Subordination Period 89 Distributions of Available Cash From Operating Surplus After the Subordination Period 90 General Partner Interest 90 Incentive Distribution Rights 90 Percentage Allocations of Available Cash From Operating Surplus 91 GasLogs Right to Reset Incentive Distribution Levels 91 Distributions From Capital Surplus 94 Adjustment to the Minimum Quarterly Distribution and Target Distribution Levels 95 Distributions of Cash Upon Liquidation 95 SELECTED HISTORICAL FINANCIAL AND OPERATING DATA 97 MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 100 Overview 100 Items You Should Consider When Evaluating Our Historical Financial Performance and Assessing Our Future Prospects 104 Factors Affecting Our Results of Operations 106 Principal Components of Revenues and Expenses 106 i Results of Operations 108 Customers 110 Seasonality 110 Liquidity and Capital Resources 110 Cash Flows 113 Borrowing Activities 113 Contractual Obligations 116 Capital Expenditures 118 Off-Balance Sheet Arrangements 118 Critical Accounting Policies 118 Recent Accounting Pronouncements 121 Quantitative and Qualitative Information About Market Risk 121 THE LNG SHIPPING INDUSTRY 123 Summary 123 Overview of the Natural Gas Market 123 Liquefied Natural Gas 126 LNG Shipping 133 BUSINESS 141 Overview 141 Our Relationship with GasLog Ltd. 144 Business Opportunities 144 Competitive Strengths 145 Business Strategies 146 Our Fleet 147 Customers 149 Ship Time Charters 149 Competition 151 Classification, Inspection and Maintenance 152 Crewing and Employees 152 Risk of Loss, Insurance and Risk Management 153 Permits and Authorizations 154 Environmental and Other Regulation 154 Properties 159 Legal Proceedings 159 Taxation of the Partnership 159 MANAGEMENT 164 Management of GasLog Partners LP 164 Directors and Executive Officers 166 Reimbursement of Expenses of Our General Partner 168 Executive Compensation 168 Compensation of Directors 169 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 170 CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS 171 Distributions and Payments to our General Partner and GasLog 171 Formation Stage 171 Operational Stage 171 Liquidation Stage 172 Agreements Governing the Transactions 172 Contribution Agreement 180 Revolving Credit Facility with GasLog Ltd. 180 Other Related Party Transactions 180 CONFLICTS OF INTEREST AND FIDUCIARY DUTIES 182 Conflicts of Interest 182 Fiduciary Duties 186 DESCRIPTION OF THE COMMON UNITS 189 The Units 189 Transfer Agent and Registrar 189 ii Transfer of Common Units 189 THE PARTNERSHIP AGREEMENT 191 Organization and Duration 191 Purpose 191 Cash Distributions 191 Capital Contributions 191 Voting Rights 191 Applicable Law; Forum, Venue and Jurisdiction 193 Limited Liability 194 Issuance of Additional Interests 195 Tax Status 195 Amendment of the Partnership Agreement 195 Merger, Sale, Conversion or Other Disposition of Assets 198 Termination and Dissolution 198 Liquidation and Distribution of Proceeds 198 Withdrawal or Removal of our General Partner 199 Transfer of General Partner Interest 200 Transfer of Ownership Interests in General Partner 200 Transfer of Incentive Distribution Rights 200 Change of Management Provisions 201 Limited Call Right 201 Board of Directors 201 Meetings; Voting 202 Status as Limited Partner or Assignee 203 Indemnification 203 Reimbursement of Expenses 204 Books and Reports 204 Right to Inspect Our Books and Records 204 Registration Rights 205 UNITS ELIGIBLE FOR FUTURE SALE 206 MATERIAL U.S. FEDERAL INCOME TAX CONSIDERATIONS 208 Election to be Treated as a Corporation 208 U.S. Federal Income Taxation of U.S. Holders 208 U.S. Federal Income Taxation of Non-U.S. Holders 213 Backup Withholding and Information Reporting 213 NON-UNITED STATES TAX CONSIDERATIONS 215 Marshall Islands Tax Consequences 215 UNDERWRITING (CONFLICTS OF INTEREST) 216 Conflicts of Interest 218 Directed Unit Program 219 Notice to Prospective Investors in the European Economic Area 219 Notice to Prospective Investors in the United Kingdom 220 Notice to Prospective Investors in France 220 Notice to Prospective Investors in Hong Kong 220 Notice to Prospective Investors in Japan 221 Notice to Prospective Investors in Singapore 221 Notice to Prospective Investors in Korea 221 SERVICE OF PROCESS AND ENFORCEMENT OF CIVIL LIABILITIES 223 LEGAL MATTERS 224 EXPERTS 225 EXPENSES RELATED TO THIS OFFERING 226 WHERE YOU CAN FIND MORE INFORMATION 227 INDUSTRY AND MARKET DATA 228 INDEX TO FINANCIAL STATEMENTS F-1 APPENDIXForm of First Amended and Restated Agreement of Limited Partnership of GasLog Partners LP A-i iii SUMMARY This summary highlights information contained elsewhere in this prospectus. Unless we otherwise specify, all references to information and data in this prospectus about our business and fleet refer to our business and fleet to be contributed to the Partnership upon the closing of this offering. Prior to the closing of this offering, the Partnership will not own any vessels. You should read the entire prospectus carefully, including the historical financial statements of GasLog Partners LP Predecessor, which includes the subsidiaries of GasLog Ltd. that own the vessels in our initial fleet, and the notes to those financial statements. The information presented in this prospectus assumes, unless otherwise noted, that the underwriters do not exercise their option to purchase additional common units. You should read Risk Factors for more information about important risks that you should consider carefully before buying our common units. Unless otherwise indicated, all references to dollars and $ in this prospectus are to, and amounts are presented in, U.S. dollars. References in this prospectus to GasLog Partners, we, our, us and the Partnership or similar terms when used in a historical context refer to GAS-three Ltd., GAS-four Ltd. and GAS-five Ltd., the subsidiaries of GasLog Ltd. that hold interests in the vessels in our initial fleet. When used in the present tense or prospectively, those terms refer to GasLog Partners LP or any one or more of its subsidiaries, or to all such entities unless the context otherwise indicates. Please read Summary Financial and Operating Data beginning on page 23 for an overview of our predecessors operating results and financial position. References in this prospectus to our general partner refer to GasLog Partners GP LLC, the general partner of GasLog Partners. References in this prospectus to GasLog LNG Services refer to GasLog LNG Services Ltd., a wholly owned subsidiary of GasLog Ltd. References in this prospectus to GasLog refer, depending on the context, to GasLog Ltd. and to any one or more of its direct and indirect subsidiaries, other than us. References in this prospectus to GasLog Carriers refer to GasLog Carriers Ltd. References in this prospectus to Ceres Shipping refer to Ceres Shipping Ltd. References in this prospectus to BG Group refer to BG Group plc; references to Samsung refer to Samsung Heavy Industries Co. Ltd.; and references to Shell refer to Royal Dutch Shell plc, or, in each case, any one or more of their subsidiaries or to such entities collectively. GasLog Partners LP We are a growth-oriented limited partnership formed to own, operate and acquire liquefied natural gas, or LNG, carriers engaged in LNG transportation under long-term charters, which we define as charters of five full years or more. Our initial fleet of three LNG carriers, which will have charter terms expiring in 2018 and 2019, will be contributed to us by GasLog, which will control us through its ownership of our general partner. GasLog was founded and is effectively controlled by its chairman, Peter G. Livanos, whose familys shipping activities commenced more than 100 years ago. Upon the closing of this offering, we will own three LNG carriers, built in 2013, with modern tri-fuel diesel electric propulsion technology that operate under long-term charters with subsidiaries of BG Group. We will also have options and other rights under which we may acquire additional LNG carriers from GasLog, as described below. We believe that such options and rights will provide us with significant built-in growth opportunities and allow us to diversify our fleet specification potentially to include steam-powered ships. We may also acquire vessels from shipyards or other owners. We intend to operate our vessels under long-term charters with predictable cash flows and to grow our position in the LNG market through further acquisitions of LNG carriers from GasLog and third parties. We believe we can grow our distributions per unit organically by providing reliable customer service to our charterers and leveraging GasLogs relationships, expertise and reputation. We intend to make further acquisitions of LNG carriers from GasLog and third parties to grow our fleet. However, we cannot assure you that we will make any particular acquisition or that as a consequence we will successfully grow the amount of our per unit distributions. Among other things, our ability to acquire additional LNG carriers will be dependent upon our ability to raise additional equity and debt financing. GasLog is, we believe, a leading independent international owner, operator and manager of LNG carriers and provides support to international energy companies as part of their LNG logistics chain. On April 4, 2012, GasLog completed its initial public offering, and its common shares began trading on the New York Stock Exchange on March 30, 2012, under the symbol GLOG. At the time of its initial public offering, GasLogs owned fleet consisted of ten LNG carriers, including eight newbuildings on order. Since its initial public offering, GasLog has increased by approximately 111% the total carrying capacity of vessels in its fleet, which includes vessels on the water, newbuildings on order and secondhand vessels under contract to be purchased. This increase includes two LNG newbuilding orders announced in February 2013 and two LNG newbuilding orders announced in August 2013, all of which are expected to be delivered in 2016, the acquisition of one 2010 built LNG carrier announced in September 2013, three secondhand steam-powered ships that were acquired from BG Group in April 2014 and the three additional secondhand steam-powered ships that are under contract to be purchased from BG Group. Each of the four newbuildings is under a long-term charter, which will commence upon delivery. Since January 1, 2013, GasLog has taken delivery of five LNG carriers, acquired one on-the-water vessel, entered into contracts to purchase six secondhand vessels (three of which have been delivered and three of which are under contract) and secured additional LNG newbuilding options. GasLog currently has a fully-owned twenty-one-ship fleet, including fourteen ships on the water (two ships delivered in 2010, five ships delivered in 2013, one on-the-water ship acquired in 2013, three secondhand ships that were acquired from BG Group in April 2014 and three additional secondhand ships being acquired from BG Group), and seven LNG carriers on order from Samsung. Initial Fleet Upon the closing of this offering, our initial fleet will consist of: LNG Carrier Date ofDelivery CargoCapacity(cbm) Charterer CharterExpiration Optionalperiod GasLog Shanghai January 28, 2013 155,000 BG Group January 2018 2021-2026 GasLog Santiago March 25, 2013 155,000 BG Group March 2018 2021-2026 GasLog Sydney May 30, 2013 155,000 BG Group May 2019 2022-2027 (1) Vessels are chartered to a subsidiary of BG Group. The charters may be extended for up to two extension periods of three or four years, and each charter requires that the charterer provides us with advance notice of its exercise of any extension option. Option Vessels We will have the option to purchase the following twelve LNG carriers from GasLog within 36 months after each such vessels acceptance by its charterer (or, in the case of the GasLog Seattle, the three vessels recently acquired from BG Group and the three additional vessels under contract to be purchased from BG Group, 36 months after the closing of this offering), in each case at fair market value as determined pursuant to the omnibus agreement. As of the date of this prospectus, we have not secured any financing in connection with the twelve optional vessels. Our ability to purchase these twelve optional vessels, should we exercise our right to purchase such vessels, is dependent on our ability to obtain financing to fund all or a portion of the acquisition costs of these vessels and may be dependent on the consent of existing lenders to GasLog with respect to these optional vessels. See Risk FactorsRisk Inherent in Our 2 BusinessWe may have difficulty obtaining consents that are necessary to acquire vessels with an existing charter or financing agreement. LNG Carrier Date ofDelivery CargoCapacity(cbm) Charterer CharterExpiration GasLog Seattle December 9, 2013 155,000 Shell December 2020 Hull No. 2042 Q2 2014 155,000 Shell 2021 Hull No. 2072 Q1 2016 174,000 BG Group 2026 Hull No. 2073 Q2 2016 174,000 BG Group 2026 Hull No. 2102 Q3 2016 174,000 BG Group 2023 Hull No. 2103 Q4 2016 174,000 BG Group 2023 Methane Rita Andrea Q2 2014 145,000 BG Group 2020 Methane Jane Elizabeth Q2 2014 145,000 BG Group 2019 Methane Lydon Volney Q2 2014 145,000 BG Group 2020 Methane Shirley Elisabeth* 2014 145,000 BG Group 2020 Methane Heather Sally* 2014 145,000 BG Group 2020 Methane Allison Victoria* 2014 145,000 BG Group 2020 * Denotes vessels under contract to be purchased by GasLog from BG Group. Currently, these vessels are managed by GasLog. For newbuildings, expected delivery quarters are presented. Vessels are chartered to a subsidiary of BG Group or a subsidiary of Shell, as applicable. Indicates the duration of the initial term. For the pending vessels under contract to be purchased from BG Group and the three vessels recently acquired from BG Group, the charterer will have unilateral options to extend the term of the time charters for two of the pending vessels and two of the vessels recently acquired from BG Group for a period of either three or five years at its election. For the other vessels in the above table, the charterers have unilateral options to extend the term of the time charters for periods ranging from 5 to 10 years, provided that the charterer provides us with advance notice of declaration of any option in accordance with the terms of the applicable charter. Indicates the average duration of the initial term for the pending vessels under contract to be purchased from BG Group. The time charters for these vessels will be staggered with terms of 5.5 years, 6 years and 6.5 years from the closing of the acquisition of the vessels, so that the vessels do not redeliver at the same time. GasLog also has the following six additional carriers in its fleet, which it will be required to offer to us for purchase at fair market value as determined pursuant to the omnibus agreement if charters are secured with committed terms of five full years or more: LNG Carrier Date ofDelivery CargoCapacity(cbm) Charterer CharterExpiration GasLog Savannah May 31, 2010 155,000 BG Group September 2015 GasLog Singapore July 28, 2010 155,000 BG Group September 2016 GasLog Skagen July 25, 2013 155,000 BG Group April 2021(4) GasLog Chelsea October 4, 2013 153,600 Spot Market N/A Hull No. 2043 Q4 2014 155,000 N/A N/A Hull No. 2044 Q1 2015 155,000 N/A N/A (1) For newbuildings, expected delivery quarters are presented. Vessels are chartered to a subsidiary of BG Group or a spot market counterparty, as indicated. 3 Indicates the duration of the initial term. The charterers have unilateral options to extend the term of the time charters for periods ranging from 30 to 90 months, provided that the charterer provides us with advance notice of declaration of any option in accordance with the terms of the applicable charter. Time charter provides for full employment for three years and a subsequent five year seasonal charter under which the ship is employed for seven months and available to accept other charters for five months. In addition to the LNG carriers described in the preceding paragraphs, we intend to leverage our relationship with GasLog to make accretive acquisitions of LNG carriers with long-term charters from GasLog and third parties to increase our distributions per unit. Pursuant to the omnibus agreement, GasLog will be required to offer to us for purchase any other LNG carriers with cargo capacities greater than 75,000 cbm engaged in oceangoing LNG transportation that GasLog owns or acquires if charters are secured with committed terms of five full years or more. GasLog has also entered into a letter of intent with Samsung for the purchase of two additional 174,000 cbm newbuildings from Samsung with delivery dates in 2017. The letter of intent is subject to execution of definitive agreements. If definitive agreements for the purchase of these two newbuild vessels are signed, Samsung has agreed to grant GasLog options with a four month option term on two further 174,000 cbm newbuildings with delivery dates in 2017 and 2018. Except as discussed elsewhere in this prospectus, this right will continue throughout the entire term of the omnibus agreement. In addition, we will have a right of first offer with regard to any proposed sale, transfer or other disposition of any LNG carriers with cargo capacities greater than 75,000 cbm engaged in oceangoing LNG transportation under a charter of five full years or more that GasLog owns, as discussed elsewhere in this prospectus. Our ability to acquire additional LNG carriers from GasLog is subject to obtaining any applicable consents of governmental authorities and other non-affiliated third parties, including the relevant lenders and charterers. Under the omnibus agreement, GasLog will be obligated to use reasonable efforts to obtain any such consents and, with respect to the initial fleet only, to indemnify us if such consents are not obtained. Our ability to exercise any right to acquire additional LNG carriers will also be subject to our ability to obtain additional equity and debt financing. We cannot assure you that in any particular case the necessary consent will be obtained. See Certain Relationships and Related Party TransactionsAgreements Governing the TransactionsOmnibus Agreement. Our Relationship with GasLog Ltd. We believe that one of our principal strengths is our relationship with GasLog. We believe our relationship with GasLog will give us access to GasLogs relationships with leading energy companies, shipbuilders, financing sources and suppliers and to its technical, commercial and managerial expertise, which we believe will allow us to compete more effectively when seeking additional customers. As of April 18, 2014, GasLog owned 21 LNG carriers (including the vessels in our initial fleet), which includes seven newbuildings on order, the three vessels recently acquired from BG Group and three vessels under contract to be purchased from BG Group. Since its initial public offering in April 2012, GasLog has increased by approximately 111% the total carrying capacity of vessels in its fleet, which includes vessels on the water, newbuildings on order and secondhand vessels under contract to be purchased. In addition, GasLog, through its wholly owned subsidiary GasLog LNG Services, will provide ship management services to the LNG carriers in our initial fleet and, subject to any alternative arrangements with the applicable charterer, additional ships we may acquire from GasLog. GasLog will also provide certain administrative and commercial management services to the Partnership. GasLog was incorporated in 2003 and is effectively controlled by its chairman, Peter G. Livanos, who beneficially owns approximately 39.0% of GasLogs common shares. Mr. Livanos familys shipping activities commenced more than 100 years ago. On April 4, 2012, GasLog completed its initial public offering and its common shares began trading on the New York Stock Exchange on March 30, 2012 under the symbol GLOG. GasLog completed a $199 million follow-on public 4 offering and concurrent private placement on January 22, 2014 to fund a portion of the cost of the acquisition of the three vessels recently purchased from BG Group, and on April 16, 2014, GasLog completed a $110 million follow-on public offering to fund a portion of the cost of the acquisition of the three vessels under contract to be purchased from BG Group. Upon completion of this offering, GasLog will own our 2.0% general partner interest, all of our incentive distribution rights and a 57.24% limited partner interest in us, which consists of 1,422,358 common units and all of our subordinated units. As a result, GasLog will hold a majority of our total equity interests. Our general partner, by virtue of its general partner interest, will also initially control the appointment of three of our five directors (subject to its right to transfer the power to elect one director to the common unitholders, so that they will thereafter elect a majority of our directors). GasLog intends to utilize us as its primary growth vehicle to pursue the acquisition of LNG carriers that are expected to generate long-term, stable cash flows. Business Opportunities With the global demand for natural gas increasing and LNGs share of the international natural gas trade expanding within the sector, we believe that this is a favorable time to grow the Partnership through the addition of modern vessels. While LNG trade is cyclical and there is no guarantee that we will be able to take advantage of opportunities to grow, we believe the following attributes of the LNG industry create an attractive environment in which to expand our business:  Natural gas and LNG are strong and growing components of global energy supply. Natural gas accounted for 24% of the worlds energy consumption in 2012. Over the last two decades natural gas has been one of the worlds fastest increasing energy sources, growing at approximately twice the rate of oil consumption over the same period. We believe LNG, which accounted for 32% of overall cross-border trade of natural gas in 2012, will continue to increase its share at least over the next several years. Because of the cost and environmental advantages of natural gas relative to other energy sources, together with the increased availability of natural gas supply, we believe that demand for natural gas and LNG in particular will continue to grow in the future.  The demand for LNG shipping is expected to grow. Disparities in the pricing of natural gas between producing regions with natural gas reserves and consuming regions, such as the Far East, have created arbitrage opportunities for LNG producers and traders. These arbitrage opportunities, the growing distance between the producing regions and end buyers and the cost advantages of LNG shipping as compared to transporting natural gas by pipeline, have led to an increase in the transportation of natural gas in the form of LNG of 21.3% in 2010 and 11.3% in 2011. Although LNG trade declined by 1.6% in 2012 and is estimated to have improved marginally by only 0.5% in 2013, we believe that planned capacity increases in liquefaction and regasification terminals will support increasing LNG trade in the future. Based on the current pipeline of liquefaction projects that are planned or under construction, Clarkson Research Services Limited (Clarkson Research) currently estimates that liquefaction capacity will increase approximately 35% by 2016. For more details about these liquefaction projects and the current global order book and other factors affecting demand for LNG shipping, see The LNG Shipping Industry.  High barriers to entry should restrict the supply of new LNG carriers. The existing order book of LNG carriers represents only 31% of current LNG carrier fleet carrying capacity. Fleet growth was limited in 2013 but is expected to accelerate in 2014 and 2015. We believe that significant barriers to entry exist in the LNG shipping sector due to the large capital requirements, the limited availability of financing, the limited availability of qualified ship personnel and the need for a high degree of technical management capabilities. The industry also serves a demanding customer base that requires the highest quality operating standards. Finally, we believe the limited construction capacity at high-quality shipyards and the long lead-time required for the construction of LNG carriers should also restrict the supply of new LNG carriers in the near-term. 5  Stringent customer certification standards favor experienced, high-quality operators. Energy companies have established increasingly high operational, safety and financial standards that independent owners of LNG carriers generally must meet in order to qualify for employment in their programs. Through our relationship with GasLog, which has managed LNG carriers for BG Group for over 12 years and had its technical management operations vetted by other major energy companies, we believe that these rigorous and comprehensive certification standards will enhance our ability to compete for new customers and charters relative to less qualified and less experienced ship operators.  Increasing ownership of the global LNG carrier fleet by independent owners. Independent owners have increased their share of the global LNG carrier fleet from approximately 23% in April 2004 to approximately 36% in April 2014. Orders by independent owners represent 56% of the current global order book. We believe private and state-owned energy companies will continue to seek high-quality independent owners for their growing LNG shipping requirements in the future, driven in part by large capital requirements and a recognition that owning and operating LNG ships are outside of their core areas of expertise. Competitive Strengths We believe that our future business prospects are well supported by the following factors:  Significant built-in growth opportunities. In addition to our initial fleet of three LNG carriers, we will have the option to purchase from GasLog the twelve additional LNG carriers delivered or expected to be delivered to GasLog between 2013 and 2016 that are or will be subject to long-term charters. Six of these twelve vessels are steam-powered ships, the acquisition of which will allow us to diversify our fleet specification. GasLog will also be required to offer to us for purchase at fair market value (as determined pursuant to the omnibus agreement) any other LNG carriers with cargo capacities greater than 75,000 cbm engaged in oceangoing LNG transportation that GasLog owns or acquires if they are placed under charters of five full years or more, including the four existing LNG carriers currently on short-term or seasonal contracts and two newbuildings on order that have not yet been chartered. We believe these acquisition opportunities, as well as other future acquisition opportunities from GasLog or third parties, will facilitate the growth of our distributions per unit.  Enhanced growth opportunities through our relationship with GasLog, an established owner, operator and manager of LNG carriers. We believe our relationship with GasLog will provide us with many benefits that we believe will drive growth in our distributions per unit. We believe charterers award new business to established participants in the LNG carriers market because of their demonstrated technical, commercial and managerial expertise. GasLog is an experienced operator with an in-house technical manager, GasLog LNG Services, which provides a highly competent technical and operational platform to GasLogs owned and managed vessels. We believe that GasLog LNG Services 12-year history of providing management services to BG Group has enabled GasLog to develop a track record and reputation for providing highly competent, safe and reliable operations. We believe this track record and reputation will continue to enable GasLog to attract additional long-term charters for LNG carriers. Further, we believe GasLogs strong relationships with customers, shipyards and established financing providers, and its large pool of experienced and qualified global seafarers, enhance its operational and financial efficiency.  Predictable cash flow profile through charter contracts with leading energy companies . Our initial fleet operates under charters with initial terms that expire in 2018 or 2019, and the twelve LNG carriers for which we have options to purchase from GasLog have or will have charter durations ranging from 5.5 to 10 years with BG Group and Shell. The charters on the three vessels in our initial fleet contain hire rate provisions that provide for an automatic periodic adjustment, which is designed to reflect the actual costs of operating the ship and related expenses, although existing charters on certain of the vessels subject to the purchase 6 options do not have similar provisions. We believe that such provisions can reduce our potential exposure to foreign exchange rates and operating costs and expenses. By contracting with companies that we believe are financially strong, such as BG Group and Shell, we believe that we have minimized our counterparty risk. Our current charters do not provide the charterers with options to purchase our ships during or upon expiration of the charter term.  Newly constructed and high specification LNG carriers. Our initial fleet will be among the youngest of any LNG shipping operator, with an average ship age of less than one year. The 155,000 cbm size of each of our initial fleet vessels is compatible with most of the existing LNG terminals around the globe. Our initial fleet and six of the twelve additional vessels that we will have the option to purchase from GasLog are, or when delivered will be, high-specification LNG carriers equipped with modern tri-fuel diesel electric propulsion technology.  Financial flexibility to support our growth. We believe that, as a public company, we will have access to public debt and equity markets in order to pursue expansion opportunities. We expect to have a moderate level of indebtedness after expected debt repayment at the time of our initial public offering. We can provide no assurance, however, that we will be able to utilize our strengths described above. For further discussion of the risks that we face, see Risk Factors. Business Strategies Our primary business objective is to grow our business profitably and increase quarterly distributions per unit over time by executing the following strategies:  Pursue strategic and accretive acquisitions of LNG carriers on long-term, fixed-rate charters. We will seek to leverage our relationship with GasLog to make strategic acquisitions that are accretive to our distributions per unit. Under the omnibus agreement, we will have the option to purchase twelve additional LNG carriers, delivered or expected to be delivered to GasLog between 2013 and 2016, each of which has been or will be under long-term charter upon its delivery. Additionally, during the term of the omnibus agreement, we will have the right to purchase from GasLog any newbuilding LNG carrier or existing LNG carrier in the GasLog fleet, in either case with a cargo capacity greater than 75,000 cbm engaged in oceangoing LNG transportation that enters into a long-term charter agreement of five full years or more.  Capitalize on growing global demand for LNG shipping. Natural gas is one of the fastest growing primary energy sources globally. Moreover, between 1990 and 2012, the volume of LNG traded increased at a rate 38% higher than natural gas pipeline trade and almost three times the increase in the rate of consumption of natural gas. Although LNG trade declined in 2012 and only improved marginally in 2013, we believe the global demand for LNG shipping will continue to increase, due to currently planned construction projects that, if they proceed on schedule, are expected to increase LNG supply. As we acquire additional LNG carriers from GasLog over the next few years, our expanded fleet will help position us financially to meet the growing demand for LNG shipping. We believe our relationship with GasLog and its industry reputation and relationships position us well to further expand our owned fleet to the extent that such additional capacity is accretive to returns.  Manage our fleet and deepen our customer relationships to provide a stable base of cash flows and superior operating performance. Through our relationship with GasLog, we intend to maintain and grow our cash flows by focusing on strong customer relationships and actively seeking the extension and renewal of existing charters in addition to new opportunities to serve our customers. GasLog charters its current fleet to BG Group and Shell. GasLog does not, however, have exclusive agreements in place with either BG Group or Shell that require BG Group or Shell to charter additional current or future unchartered vessels from GasLog. We believe that GasLog will be able to maintain and develop customer relationships beyond its current customer base in order to support its growth programs and capitalize on attractive 7 opportunities. We believe the close relationships that GasLog has with these companies will provide attractive opportunities to participate in the expected long-term growth of the LNG trade. We will continue to incorporate safety, health, security and environmental stewardship into all aspects of vessel design and operation in order to satisfy our customers and comply with national and international rules and regulations. We can provide no assurance, however, that we will be able to implement our business strategies described above. For further discussion of the risks that we face, see Risk Factors. Risk Factors An investment in our common units involves risks associated with our business, our partnership structure and the tax characteristics of our common units. Please read carefully the risks described under Risk Factors beginning on page 27 of this prospectus. These risks include, among others, the following:  We may not have sufficient cash from operations following the establishment of cash reserves and payment of fees and expenses to enable us to pay the minimum quarterly distribution on our common units and subordinated units.  We will be required to make substantial capital expenditures to maintain and expand our fleet, which will reduce cash available for distribution.  Our ability to acquire additional LNG carriers from GasLog or third parties will depend upon our ability to raise additional equity and debt financing to fund all or a portion of the acquisition costs of these vessels and may be dependent on the consent of existing lenders to GasLog.  Our debt levels may limit our flexibility in obtaining additional financing, pursuing other business opportunities and paying distributions to unitholders.  We depend on GasLog Ltd. and certain of its subsidiaries to assist us in operating and expanding our business and competing in our markets.  We will initially derive all of our revenues from a single customer.  Our future performance depends on continued growth in LNG production and an increase in demand for LNG and LNG shipping; LNG trade declined by 1.6% in 2012 and is estimated to have improved marginally by only 0.5% in 2013, and we cannot guarantee that LNG trade will not decline in the future.  Unitholders have limited voting rights, and our partnership agreement restricts the voting rights of unitholders owning more than 4.9% of our common units.  GasLog and our general partner will own a 58.10% interest in us and will have conflicts of interest and limited fiduciary and contractual duties to us and our common unitholders, which may permit them to favor their own interests to your detriment.  Even if public unitholders are dissatisfied, they cannot initially remove our general partner without GasLog Ltd.s consent.  You will experience immediate and substantial dilution of $7.72 per common unit.  Our general partner has a limited call right that may require you to sell your common units at an undesirable time or price.  U.S. tax authorities could treat us as a passive foreign investment company under certain circumstances, which would have adverse U.S. federal income tax consequences to U.S. unitholders. This is not a comprehensive list of risks to which we are subject, and you should carefully consider all the information in this prospectus prior to investing in our common units. 8 Implications of Being an Emerging Growth Company Our Predecessor had less than $1.0 billion in revenue during our last fiscal year, which means that we qualify as an emerging growth company as defined in the Jumpstart Our Business Startups Act, or the JOBS Act. An emerging growth company may take advantage of specified reduced reporting and other burdens that are otherwise applicable generally to public companies. These provisions include:  the ability to present only two years of audited financial statements and only two years of related Managements Discussion and Analysis of Financial Condition and Results of Operations in the registration statement of its initial public offering;  exemption from the auditor attestation requirement in the assessment of the emerging growth companys internal control over financial reporting; and  exemption from compliance with any new requirements adopted by the Public Company Accounting Oversight Board, or the PCAOB, requiring mandatory audit firm rotation or a supplement to the auditors report in which the auditor would be required to provide additional information about the audit and financial statements. We may take advantage of these provisions until the end of the fiscal year following the fifth anniversary of our initial public offering or such earlier time that we are no longer an emerging growth company. We will cease to be an emerging growth company as of the earliest to occur of: (i) the last day of the fiscal year during which we had $1 billion or more in annual gross revenues; (ii) the date of our issuance, in a three-year period, of more than $1 billion in non-convertible debt; or (iii) the date on which we are deemed to be a large accelerated filer as defined for purposes of the Securities Exchange Act of 1934, or the Exchange Act, which will occur if the market value of our common units held by non-affiliates exceeds $700 million on the last business day of our second fiscal quarter. We may choose to take advantage of some, but not all, of these reduced burdens. For as long as we take advantage of the reduced reporting obligations, the information that we provide unitholders may be different than information provided by other public companies. Formation Transactions General We were formed on January 23, 2014 as a Marshall Islands limited partnership. We intend to own, operate and acquire LNG carriers with cargo capacities greater than 75,000 cbm engaged in oceangoing LNG transportation under long-term charters with terms of five full years or more, although the vessels in our initial fleet will have charters with remaining terms ranging from 3.8 years to 5.2 years as of March 31, 2014. Prior to the closing of this offering, our partnership will not own any vessels. At the closing of this offering, GasLog will contribute to us a 100% interest in its subsidiaries which own a 100% interest in the GasLog Shanghai , the GasLog Santiago and the GasLog Sydney . Prior to this offering, we have been a wholly owned subsidiary of GasLog, and our vessels have operated as part of GasLogs larger fleet. At or prior to the closing of this offering, the following transactions will occur:  we will issue to GasLog 1,422,358 common units and all 9,822,358 of our subordinated units, representing a 57.24% limited partner interest in us, and all of our incentive distribution rights, which will entitle GasLog to increasing percentages of the cash we distribute in excess of $0.43125 per unit per quarter;  we will issue to GasLog Partners GP LLC, a wholly owned subsidiary of GasLog, 400,913 general partner units, representing a 2.0% general partner interest in us;  we will sell 8,400,000 common units to the public in this offering, representing a 42.76% limited partner interest in us; 9  we will use the net proceeds from this offering to prepay $82.63 million of outstanding borrowings under the vessel financing agreements related to the GasLog Sydney and we will retain $35.00 million for general partnership purposes;  we will pay approximately $2.3 million to settle the marked-to-market loss on reduction of our interest-rate swaps, in connection with the $82.63 million prepayment of borrowings related to the GasLog Sydney being made with the proceeds of this offering; and  we will make a payment of the remaining proceeds of approximately $41.46 million to GasLog as partial consideration for the interest described above. In addition, at or prior to the closing of this offering:  we will amend certain of our existing vessel financing agreements to, among other things, permit the transactions pursuant to which GasLog will contribute our initial fleet to us;  we will enter into an omnibus agreement with GasLog, our general partner and other affiliates of GasLog governing, among other things:  the extent to which we and GasLog may compete with each other;  our right to require GasLog to offer to us for purchase LNG carriers with cargo capacities greater than 75,000 cbm engaged in oceangoing LNG transportation and charters having committed terms of five full years or more;  our options to purchase any of the GasLog Seattle , the three vessels recently acquired from BG Group, the three additional vessels under contract to be purchased from BG Group, and Hull Nos. 2042, 2072, 2073, 2102 and 2103 from GasLog, within 36 months following their acceptances by their respective charterers (or, in the case of the GasLog Seattle , the three vessels recently acquired from BG Group and the three additional vessels under contract to be purchased from BG Group, within 36 months following the closing of this offering) at their respective fair market values, as described under Certain Relationships and Related Party TransactionsAgreements Governing the TransactionsOmnibus Agreement;  certain rights of first offer on LNG carriers with cargo capacities greater than 75,000 cbm engaged in oceangoing LNG transportation under charters of five full years or more that GasLog proposes to sell, as described under Certain Relationships and Related Party TransactionsAgreements Governing the TransactionsOmnibus Agreement; and  GasLogs provision of certain indemnities to us;  we will enter into an administrative services agreement with GasLog, pursuant to which GasLog will agree to provide us administrative services;  our operating subsidiaries will enter into amended commercial management agreements with GasLog, pursuant to which GasLog will provide commercial management services to us;  our operating subsidiaries will enter into amended ship management agreements with GasLog LNG Services that govern the crew and technical management of the vessels in our fleet; and  we will enter into a $30.0 million revolving credit agreement with GasLog Ltd. For further details on our agreements with GasLog and its affiliates, including amounts involved, see Certain Relationships and Related Party Transactions. The consideration for the 100% interests in the subsidiaries which own a 100% interest in the GasLog Shanghai , the GasLog Santiago and the GasLog Sydney that will be contributed to us will be determined based on fair values; however, since GasLog and the Partnership are entities under common control, the consideration will be accounted for at historical carrying values. The amount of cash consideration will be calculated after deducting from the net proceeds of this offering the amount that will be used for the debt prepayment and the amount that will remain as cash for general corporate purposes for the Partnership. The non-cash consideration to GasLog will be equal to the fair value of the net assets as adjusted for the fair value of the vessels that will be contributed to the Partnership less the cash consideration. The difference between the fair value of 10 consideration issued to GasLog and the net assets to be received will be accounted for as an equity transaction in the financial statements of the Partnership. Holding Company Structure We are a holding entity and will conduct our operations and business through subsidiaries, as is common with publicly traded limited partnerships, to maximize operational flexibility. We believe that conducting our operations through a publicly traded limited partnership will offer us the following advantages:  access to the public equity and debt capital markets;  a lower cost of capital for expansion and acquisitions; and  an enhanced ability to use equity securities as consideration in future acquisitions. Simplified Organizational and Ownership Structure After this Offering The following table and diagram depict our simplified organizational and ownership structure after giving effect to the offering and related transactions described above, assuming no exercise of the underwriters option to purchase additional common units: Number ofUnits PercentageOwnership Public Common Units 8,400,000 41.90% GasLog Ltd. Common Units 1,422,358 7.10% GasLog Ltd. Subordinated Units 9,822,358 49.00% General Partner Units 400,913 2.00% 20,045,629 100.00% (1) Assumes the underwriters do not exercise their option to purchase additional common units. If the underwriters do not exercise their option to purchase additional common units in full, we will issue up to an additional 1,260,000 common units to GasLog at the expiration of the option. Any such units issued to GasLog will be issued for no additional consideration. If the underwriters exercise their option to purchase up to 1,260,000 additional common units, the number of common units purchased by the underwriters pursuant to such exercise will be sold to the public instead of being issued to GasLog. Accordingly, the exercise of the underwriters option will not affect the total number of common units outstanding. If the underwriters option is exercised in full, then GasLog would own common units representing a 0.81% ownership interest in us and the public would own common units representing a 48.19% ownership interest in us. Includes up to 420,000 common units that may be purchased by certain of our directors, officers, employees and related persons pursuant to a directed unit program, as described in more detail in Underwriting (Conflicts of Interest)Directed Unit Program. Also includes an aggregate of approximately 2.94 million common units that certain significant investors in GasLog will purchase in the offering at the public offering price. 11 12 Our Management Our partnership agreement provides that our general partner will delegate to our board of directors the authority to oversee and direct our operations, management and policies on an exclusive basis. Certain of our directors and officers also currently serve as directors and officers of GasLog or its affiliates. For more information about these individuals, see ManagementDirectors and Executive Officers. Pursuant to the administrative services agreement, we will pay a fixed fee to GasLog for the reasonable costs and expenses incurred in connection with providing administrative services to us. For the three vessels in our initial fleet, we expect that we will pay approximately $1.8 million under the administrative services agreement for the twelve months ending March 31, 2015. For a more detailed description of this arrangement, see Certain Relationships and Related Party TransactionsAgreements Governing the TransactionsAdministrative Services Agreement. Our operating subsidiaries are party to commercial management agreements, which will be amended in connection with this offering, pursuant to which we will reimburse GasLog for the reasonable costs and expenses incurred in connection with providing commercial management services to us. For the three vessels in our initial fleet, we expect that we will pay approximately $1.1 million under the amended commercial management agreements for the twelve months ending March 31, 2015. For a more detailed description of this arrangement, see Certain Relationships and Related Party TransactionsAgreements Governing the TransactionsCommercial Management Agreements. In addition, our operating subsidiaries are party to ship management agreements, which will be amended in connection with this offering, with GasLog LNG Services that govern the crew and technical management of the vessels in our fleet. For the three vessels in our initial fleet, we expect that our operating subsidiaries will pay GasLog LNG Services approximately $1.7 million in total under the amended ship management agreements for the twelve months ending March 31, 2015. For a more detailed description of this arrangement, see Certain Relationships and Related Party TransactionsAgreements Governing the TransactionsShip Management Agreements. Principal Executive Offices and Internet Address; SEC Filing Requirements Our registered and principal executive offices are located at Gildo Pastor Center, 7 Rue du Gabian, MC 98000, Monaco, and our phone number is + e expect to make our periodic reports and other information filed with or furnished to the United States Securities and Exchange Commission, or the SEC, available, free of charge, through our website at www.gaslogmlp.com, which will be operational after this offering, as soon as reasonably practicable after those reports and other information are electronically filed with or furnished to the SEC. See Where You Can Find More Information for an explanation of our reporting requirements as a foreign private issuer. Summary of Conflicts of Interest and Fiduciary Duties Our general partner and our directors will have a legal duty to manage us in a manner beneficial to our unitholders, subject to the limitations described under Conflicts of Interest and Fiduciary Duties. This legal duty is commonly referred to as a fiduciary duty. Our directors also will have fiduciary duties to manage us in a manner beneficial to us, our general partner and our limited partners. Our executive officers are employed by GasLog or its applicable affiliate and have fiduciary duties to that entity and not to us. As a result of these relationships, conflicts of interest may arise between us and our unaffiliated limited partners on the one hand, and GasLog and its affiliates, including our general partner, on the other hand. The resolution of these conflicts may not be in the best interest of us or our unitholders. In particular:  certain of our directors and officers also serve as directors and officers of GasLog or its affiliates and as such will have fiduciary duties to GasLog or its affiliates that may cause them 13 to pursue business strategies that disproportionately benefit GasLog or its affiliates or which otherwise are not in the best interests of us or our unitholders;  our partnership agreement permits our general partner to make a number of decisions in its individual capacity, as opposed to in its capacity as our general partner, which entitles our general partner to consider only the interests and factors that it desires, and it has no duty or obligations to give any consideration to any interest of or factors affecting us, our affiliates or any unitholder; when acting in its individual capacity, our general partner may act without any fiduciary obligation to us or our unitholders whatsoever;  GasLog and its affiliates may compete with us, subject to the restrictions contained in the omnibus agreement, and could own and operate LNG carriers under charters of five full years or more that may compete with our vessels if the Partnership does not exercise its rights to acquire such vessels;  any agreement between us, on the one hand, and our general partner and its affiliates, on the other, will not grant to our unitholders, separate and apart from us, the right to enforce the obligations of our general partner and its affiliates in our favor;  borrowings by us and our affiliates do not constitute a breach of any duty owed by our general partner or our directors to our unitholders, including borrowings that have the purpose or effect of: (i) enabling our general partner or its affiliates to receive distributions on any subordinated units held by them or our incentive distribution rights or (ii) hastening the expiration of the subordination period;  GasLog, as the holder of our incentive distribution rights, has the right to reset the minimum quarterly distribution and the cash target distribution levels upon which the incentive distributions payable to GasLog are based without the approval of our unitholders or the conflicts committee of our board of directors at any time when there are not subordinated units outstanding and we have made cash distributions to the holders of our incentive distribution rights at the highest level of incentive distribution for each of the prior four consecutive fiscal quarters; in connection with such resetting and the corresponding relinquishment by GasLog of incentive distribution payments based on the cash target distribution levels prior to the reset, GasLog will be entitled to receive a number of newly issued common units and general partner units based on a predetermined formula described under How We Make Cash DistributionsGasLogs Right to Reset Incentive Distribution Levels;  in connection with this offering, we will enter into agreements, and may enter into additional agreements, with GasLog and certain of its subsidiaries, relating to the purchase of additional vessels, the provision of certain services to us by GasLog, GasLog LNG Services and their affiliates and other matters. In the performance of their obligations under these agreements, GasLog and its subsidiaries, other than our general partner, are not held to a fiduciary duty standard of care to us, our general partner or our limited partners, but rather to the standard of care specified in these agreements. For a more detailed description of our management structure, see ManagementDirectors and Executive Officers and Certain Relationships and Related Party Transactions. Initially, our general partner, which is wholly owned by GasLog, will have the right to appoint three of five, or a majority of our directors. Our board of directors will have a conflicts committee composed of directors who meet both NYSE and SEC independence requirements and are not any of the following: (a) officers or employees of our general partner, (b) officers, directors or employees of any affiliate of our general partner (other than the Partnership and its subsidiaries) or (c) holders of any ownership interest in the general partner, its affiliates or the Partnership and its subsidiaries (other than (x) common units or (y) awards granted pursuant to any long-term incentive plan, equity compensation plan or similar plan of the Partnership or its subsidiaries). Our board of directors may, but is not obligated to, seek approval of the conflicts committee for resolutions of conflicts of interest that may arise as a result of the relationships between GasLog and its affiliates, 14 on the one hand, and us and our unaffiliated limited partners, on the other. There can be no assurance that a conflict of interest will be resolved in favor of the Partnership. Our partnership agreement contains provisions that reduce the standards to which our general partner and our directors would otherwise be held under Marshall Islands law. For example, our partnership agreement limits the liability and reduces the fiduciary duties of our general partner and our directors to our unitholders. Our partnership agreement also restricts the remedies available to our unitholders. By purchasing a common unit, you are treated as having agreed to the modified standard of fiduciary duties and to certain actions that may be taken by our general partner, its affiliates or our directors, all as set forth in our partnership agreement. See Conflicts of Interest and Fiduciary Duties for a description of the fiduciary duties that would otherwise be imposed on our general partner, its affiliates and our directors under Marshall Islands law, the material modifications of those duties contained in our partnership agreement and certain legal rights and remedies available to our unitholders under Marshall Islands law. For a more detailed description of the conflicts of interest and fiduciary duties of our general partner and its affiliates, see Conflicts of Interest and Fiduciary Duties. For a description of our other relationships with our affiliates, see Certain Relationships and Related Party Transactions. 15 The Offering Common units offered to the public 8,400,000 common units. 9,660,000 common units if the underwriters exercise in full their option to purchase additional common units. Units outstanding after this offering 9,822,358 common units and 9,822,358 subordinated units, representing a 49.0% and 49.0% interest in us, respectively. If the underwriters do not exercise their option to purchase additional common units, we will issue common units to GasLog upon the options expiration for no additional consideration. Accordingly, the exercise of the underwriters option will not affect the total number of common units outstanding. In addition, our general partner will own a 2.0% general partner interest in us. Use of proceeds We intend to use the net proceeds from this offering (approximately $161.39 million, after deducting underwriting discounts and commissions and structuring fees and estimated offering expenses payable by us) to prepay $82.63 million of debt, pay approximately $2.3 million to settle the marked-to-market loss on reduction of our interest-rate swaps, in connection with the $82.63 million of debt to be prepaid and to make a payment of $41.46 million to GasLog as partial consideration for the interest in the subsidiaries that own the vessels in our initial fleet. The remaining $35.0 million of net proceeds will be available for general partnership purposes. The net proceeds from any exercise of the underwriters option to purchase additional common units (approximately $24.67 million, if exercised in full, after deducting the underwriting discounts and commissions) will be used to make a payment to GasLog. If the underwriters do not exercise their option to purchase additional common units, we will issue an additional 1,260,000 common units to GasLog at the expiration of the option for no additional consideration. Cash distributions We intend to make minimum quarterly distributions of $0.375 per common unit ($1.50 per unit on an annualized basis) to the extent we have sufficient cash from operations after establishment of cash reserves and payment of fees and expenses, including payments to our general partner. In general, we will pay any cash distributions we make each quarter in the following manner:  first , 98.0% to the holders of common units and 2.0% to our general partner, until each common unit has received a minimum quarterly distribution of $0.375 plus any arrearages from prior quarters;  second , 98.0% to the holders of subordinated units and 2.0% to our general partner, until each subordinated unit has received a minimum quarterly distribution of $0.375; and 16  third , 98.0% to all unitholders, pro rata, and 2.0% to our general partner, until each unit has received an aggregate distribution of $0.43125. Within 45 days after the end of each fiscal quarter (beginning with the quarter ending June 30, 2014), we will distribute all of our available cash to unitholders of record on the applicable record date. We will adjust the minimum quarterly distribution for the period from the closing of this offering through June30, 2014 based on the actual length of the period. Our ability to pay our minimum quarterly distribution is subject to various restrictions and other factors described in more detail under the caption Our Cash Distribution Policy and Restrictions on Distributions. If cash distributions to our unitholders exceed $0.43125 per unit in a quarter, holders of our incentive distribution rights (initially, GasLog) will receive increasing percentages, up to 48.0%, of the cash we distribute in excess of that amount. We refer to these distributions as incentive distributions. We must distribute all of our cash on hand at the end of each quarter, less reserves established by our board of directors to provide for the proper conduct of our business, to comply with any applicable debt instruments or to provide funds for future distributions. We refer to this cash as available cash, and we define its meaning in our partnership agreement. The amount of available cash may be greater than or less than the aggregate amount of the minimum quarterly distribution to be distributed on all units. We believe, based on the estimates contained in and the assumptions listed under Our Cash Distribution Policy and Restrictions on DistributionsForecasted Cash Available for Distribution, that we will have sufficient cash available for distribution to enable us to pay the minimum quarterly distribution of $0.375 on all of our common and subordinated units for each quarter through March 31, 2015. However, unanticipated events may occur that could adversely affect the actual results we achieve during the forecast period. Consequently, our actual results of operations, cash flows and financial condition during the forecast period may vary from the forecast, and such variations may be material. Prospective investors are cautioned not to place undue reliance on the forecast and should make their own independent assessment of our future results of operations, cash flows and financial condition. See Our Cash Distribution Policy and Restrictions on DistributionsForecasted Cash Available for Distribution. Subordinated units GasLog will initially own all of our subordinated units. The principal difference between our common units and subordinated units is that in any quarter during the subordination period the subordinated units are entitled to receive the minimum quarterly distribution of $0.375 per unit only after the common units have received the minimum quarterly distribution and arrearages in the payment of the 17 minimum quarterly distribution from prior quarters. Subordinated units will not accrue arrearages. The subordination period generally will end if we have earned and paid at least $0.375 on each outstanding common and subordinated unit and the corresponding distribution on our general partners 2.0% interest for any three consecutive four-quarter periods ending on or after March 31, 2017. If the subordination period ends as a result of us having met the tests described above, all subordinated units will convert into common units on a one-for-one basis, and the common units will no longer be entitled to arrearages. For purposes of determining whether the subordination period will end, the three consecutive four-quarter periods for which the determination is being made may include one or more quarters with respect to which arrearages in the payment of the minimum quarterly distribution on the common units have accrued, provided that all such arrearages have been repaid prior to the end of each such four-quarter period. See How We Make Cash DistributionsSubordination Period. GasLogs right to reset the target distribution levels GasLog, as the initial holder of all of our incentive distribution rights, has the right, at a time when there are no subordinated units outstanding and it has received incentive distributions at the highest level to which it is entitled (48.0%) for each of the prior four consecutive fiscal quarters, to reset the initial cash target distribution levels at higher levels based on the distribution at the time of the exercise of the reset election. If GasLog transfers all or a portion of the incentive distribution rights it holds in the future, then the holder or holders of a majority of our incentive distribution rights will be entitled to exercise this right. Following a reset election by GasLog, the minimum quarterly distribution amount will be reset to an amount equal to the average cash distribution amount per common unit for the two fiscal quarters immediately preceding the reset election (we refer to such amount as the reset minimum quarterly distribution amount), and the target distribution levels will be reset to correspondingly higher levels based on the same percentage increases above the reset minimum quarterly distribution amount as our current target distribution levels. In connection with resetting these target distribution levels, GasLog will be entitled to receive a number of common units equal to that number of common units whose aggregate quarterly cash distributions equaled the average of the distributions to it on the incentive distribution rights in the prior two quarters. The general partner will also receive additional general partner units in order to maintain its ownership interest relative to the common units. For a more detailed description of GasLogs right to reset the target distribution levels upon which the incentive distribution 18 payments are based, see How We Make Cash DistributionsGasLogs Right to Reset Incentive Distribution Levels. Issuance of additional units We can issue an unlimited number of additional units, including units that are senior to the common units in rights of distribution, liquidation and voting, on the terms and conditions determined by our board of directors, without the consent of our unitholders. See Units Eligible for Future Sale and The Partnership AgreementIssuance of Additional Interests. Board of directors We will hold a meeting of the limited partners every year to elect one or more members of our board of directors and to vote on any other matters that are properly brought before the meeting. Our general partner has appointed each of our five initial directors, three of whom meet the independence standards of the New York Stock Exchange and also qualify as independent of GasLog under our partnership agreement, so as to be eligible for membership on our conflicts committee. Our general partner will initially retain the right to appoint three of our directors. At our 2015 annual meeting, which will be the first annual meeting we will hold after this offering, the common unitholders will elect two of our directors. The two directors elected by our common unitholders at our 2015 annual meeting will be divided into classes to be elected by our common unitholders annually on a staggered basis. If our general partner exercises its right to transfer the power to elect a majority of our directors to the common unitholders, an additional director will thereafter be elected by our common unitholders. That director would be added to the class that does not at such time have a director. Our general partner may exercise this right in order to permit us to claim, or continue to claim, an exemption from U.S. federal income tax under Section 883 of the Internal Revenue Code of 1986, as amended, or the Code. See BusinessTaxation of the Partnership. The majority of our directors will be non-United States citizens or residents. Initially, three of our directors will meet the above independence standards. We expect that following our first annual meeting in 2015, each of the elected directors and one of the appointed directors will meet the independence standards established by the New York Stock Exchange, and that, at a minimum, each of the elected directors will also qualify as independent of GasLog under our partnership agreement so as to be eligible for membership on our conflicts committee. Voting rights Except as otherwise described herein, each outstanding common unit is entitled to one vote on matters subject to a vote of common unitholders. However, if at any time, any person or group owns beneficially more than 4.9% of any class of units then outstanding, any such units owned by that person or group in excess of 4.9% may not be voted on any matter and will not be considered to be outstanding when sending notices of a meeting of unitholders, calculating required votes (except for purposes of nominating a person for election to our board of directors), determining the presence of a quorum or for other similar purposes under our partnership agreement, 19 unless otherwise required by law. Effectively, this means that the voting rights of any such unitholders in excess of 4.9% will be redistributed pro rata among the other common unitholders holding less than 4.9% of the voting power of all classes of units entitled to vote. Our general partner, its affiliates and persons who acquired common units with the prior approval of our board of directors will not be subject to this 4.9% limitation except with respect to voting their common units in the election of the elected directors. This limitation will help our ability to claim an exemption from U.S. federal income tax under Section 883 of the Code in the event our general partner does not possess the ability to elect a majority of the members of our board of directors. You will have no right to elect our general partner on an annual or other continuing basis. Our general partner may not be removed except by a vote of the holders of at least 662
